Texas Hill Country




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 2, 2015

                                     No. 04-15-00480-CV

                            LIBERTY SPORT AVIATION, L.P.,
                                      Appellant

                                              v.

                             TEXAS HILL COUNTRY BANK,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 14-314A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        Appellant filed an unopposed motion to consolidate this appeal with appeal number 04-
15-00479-CV. We construe the motion as a request to proceed only in this appeal from trial
court cause no. 14-314A. We grant the motion and retain this appeal on the docket of the court.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court